                                        Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 1 of 12

                                  The Cardoza Law Corporation
                              1
                                  Michael F. Cardoza, Esq. (SBN: 194065)
                              2   Mike.Cardoza@cardozalawcorp.com
                                  Lauren B. Veggian, Esq. (SBN: 309929)
                              3
                                  Lauren.Veggian@cardozalawcorp.com
                              4   548 Market St. #80594
                                  San Francisco, CA 94104
                              5
                                  Telephone: (415) 488-8041
                              6   Facsimile: (415) 651-9700
                                  Attorneys for Plaintiff,
                              7
                                  Be Ho
                              8

                              9
                                                    UNITED STATES DISTRICT COURT
                                                              FOR THE
                          10                       EASTERN DISTRICT OF CALIFORNIA
                          11
                                   BE HO                                   Case No.: _______________________
THE CARDOZA LAW CORPORATION




                          12
                                               Plaintiff,                    COMPLAINT FOR DAMAGES
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          13                                                  DEMAND FOR JURY TRIAL
                                                       v.
                          14
                                   DIRECT RECOVERY
                          15       SERVICES, LLC, UNITED
                          16
                                   HOLDING GROUP, LLC F/K/A
                                   JTM CAPITAL
                          17       MANAGEMENT, LLC;
                          18
                                               Defendantss
                          19
                                  ///
                          20
                                  ///
                          21
                                  ///
                          22
                                  ///
                          23

                          24

                          25

                          26

                          27

                          28

                                  COMPLAINT FOR DAMAGES
                                         Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 2 of 12
                              1                                           INTRODUCTION
                              2   1.    This is a case about a debt collector who has repeatedly called and texted a
                              3         consumer, misrepresented the company who placed the debt with the debt
                              4         collector, tried to collect the debt when they knew the consumer was represented
                              5         by an attorney, and contacted the consumer’s family members with information
                              6         about the debt.
                              7   2.    BE HO (“Plaintiff”), by Plaintiff’s attorney, brings this action for actual
                              8         damages, statutory damages, punitive damages, injunctive relief, restitution,
                              9         attorneys fees, and costs, against DIRECT RECOVERY SERVICES, LLC
                          10            and UNITED HOLDING GROUP, LLC f/k/a JTM CAPITAL
                          11            MANAGEMENT, LLC for violations of the Fair Debt Collection Practices
                          12            Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt
THE CARDOZA LAW CORPORATION




                          13            Collection Practices Act, California Civil Code § 1788 et seq. (hereinafter
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            “RFDCPA”), both of which prohibit debt collectors from engaging in abusive,
                          15            deceptive and unfair practices.
                          16      3.    Plaintiff makes these allegations on information and belief, with the exception
                          17            of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,
                          18            which Plaintiff alleges on personal knowledge.
                          19      4.    While many violations are described below with specificity, this Complaint
                          20            alleges violations of the statutes cited in their entirety.
                          21      5.    All violations by Defendants were knowing, willful, and intentional, and
                          22            Defendants did not maintain procedures reasonably adapted to avoid any such
                          23            violations.
                          24      6.    Unless otherwise indicated, the use of a Defendants’ name in this Complaint
                          25            includes all agents, principles, managing agents, employees, officers, members,

                          26            directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

                          27            representatives, and insurers of those Defendants named.

                          28      ///


                                  COMPLAINT FOR DAMAGES                                               Page 2 of 12
                                        Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 3 of 12
                              1                                 JURISDICTION AND VENUE
                              2   7.   Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
                              3        that such actions may be brought and heard before “any appropriate United States
                              4        district court without regard to the amount in controversy,” 28 U.S.C. § 1331,
                              5        which grants this court original jurisdiction of all civil actions arising under the
                              6        laws of the United States, and pursuant to 28 U.S.C. § 1367 for pendent state law
                              7        claims.
                              8   8.   This action arises out of Defendants’ violations Fair Debt Collection Practices
                              9        Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), and the Rosenthal Fair Debt
                          10           Collection Practices Act, California Civil Code § 1788 et seq. (hereinafter
                          11           “RFDCPA”).
                          12      9.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and
THE CARDOZA LAW CORPORATION




                          13           transactions occurred here, Plaintiff resides here, and Defendants transacts
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           business here.
                                                                 FDCPA AND RFDCPA
                          15

                          16      10. In enacting the FDCPA, Congress found that:
                                     a.    There is abundant evidence of the use of abusive, deceptive, and unfair debt
                          17
                                           collection practices by many debt collectors. Abusive debt collection
                          18               practices contribute to the number of personal bankruptcies, to marital
                                           instability, to the loss of jobs, and to invasions of individual privacy.
                          19
                                     b.    Existing laws and procedures for redressing these injuries are inadequate to
                          20               protect consumers.
                                     c.    Means other than misrepresentation or other abusive debt collection
                          21
                                           practices are available for the effective collection of debts.
                          22         d.    Abusive debt collection practices are carried on to a substantial extent in
                                           interstate commerce and through means and instrumentalities of such
                          23
                                           commerce. Even where abusive debt collection practices are purely
                          24               intrastate in character, they nevertheless directly affect interstate
                                           commerce.
                          25
                                     e.    It is the purpose of this title to eliminate abusive debt collection practice by
                          26               debt collectors, to insure that those debt collectors who refrain from using
                                           abusive debt collection practices are not competitively disadvantaged, and
                          27
                                           to promote consistent State action to protect Consumers against debt
                          28               collection abuses. 15 U.S.C. § 1692.

                                  COMPLAINT FOR DAMAGES                                               Page 3 of 12
                                        Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 4 of 12
                                  11. Similarly, when enacting the RFDCPA, the California Legislature found that:
                              1
                                          The banking and credit system and grantors of credit to consumers
                              2           are dependent upon the collection of just and owing debts. Unfair or
                                          deceptive collection practices undermine the public confidence
                              3
                                          which is essential to the continued functioning of the banking and
                              4           credit system and sound extensions of credit to consumers. Cal.
                                          Civil Code § 1788.1(a)(1).
                              5
                                  12. The FDCPA and the RFDCPA are both strict liability statutes. That is, a
                              6
                                      plaintiff need not prove intent or knowledge on the part of the debt collector to
                              7
                                      establish liability. See Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055,
                              8
                                      1060-61 (9th Cir. 2011); Donohue v. Quick Collect, 592 F.3d 1027, 1030 (“[t]he
                              9
                                      FDCPA is a strict liability statute that makes debt collectors liable for violations
                          10
                                      that are not knowing or intentional”).
                          11
                                  13. To further protect consumers, claims under the FDCPA and RFDCPA are to be
                          12
THE CARDOZA LAW CORPORATION




                                      judged according to the “least sophisticated debtor” or “least sophisticated
                          13
    SAN FRANCISCO, CA 94104




                                      consumer” standard. Gonzales at 1061. This standard is lower than the
     548 MARKET ST. #80594




                          14
                                      “reasonable debtor” standard, and is specifically designed to protect consumers
                          15
                                      of below average and sophistication or intelligence. Id. In addition, a plaintiff
                          16
                                      need not even have actually been misled or deceived by the debt collector’s
                          17
                                      communication. Rather, liability depends on whether the hypothetical least
                          18
                                      sophisticated debtor – someone who is uninformed and naïve – would have
                          19
                                      likely been misled. Id.; see also Tourgeman v. Collins Financial Servs., 755
                          20
                                      F.3d 1109, 1119 (9th Cir. 2014).
                          21
                                                                         PARTIES
                          22
                                  14. Plaintiff is a natural person who resides in the County of San Joaquin, State of
                          23
                                      California. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                          24
                                      1692a(3) and “Debtor” as that term is defined by California Civil Code §
                          25
                                      1788.2(h).
                          26
                                  15. Defendant Direct Recovery Services, LLC (hereinafter “Defendants DRS”) is
                          27
                                      a Minnesota corporation operating from an address of 115 Waterfront Drive, Two
                          28


                                  COMPLAINT FOR DAMAGES                                              Page 4 of 12
                                        Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 5 of 12
                              1       Harbors, MN 55616, and is a “Debt Collector” as that term is defined by 15
                              2       U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c) because it regularly uses the
                              3       mails and/or the telephone to collect, or attempt to collect, directly or indirectly,
                              4       defaulted consumer debts that it did not originate. It operates a nationwide debt
                              5       collection business and attempts to collect debts from consumers in virtually
                              6       every state, including consumers in the State of California. Its principal, if not
                              7       sole, business purpose is the collection of defaulted consumer debts originated by
                              8       others, and, in fact was acting as a debt collector as to the delinquent consumer
                              9       debt it attempted to collect from Plaintiff.
                          10      16. Defendant United Holding Group, LLC f/k/a JTM Capital Management, LLC
                          11          (“Defendant UHG”) is a New York corporation operating from an address of
                          12          6400 Sheridan Drive, Suite 138, Williamsville, NY 14221, and is a “Debt
THE CARDOZA LAW CORPORATION




                          13          Collector” as that term is defined by 15 U.S.C. § 1692a(6) and Cal. Civ. Code §
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          1788.2(c) because it regularly uses the mails and/or the telephone to collect, or
                          15          attempt to collect, directly or indirectly, defaulted consumer debts that it did not
                          16          originate. It operates a nationwide debt buying and collection business and
                          17          attempts to collect debts from consumers in virtually every state, including
                          18          consumers in the State of California. Its principal, if not sole, business purpose is
                          19          the collection of defaulted consumer debts originated by others, and, in fact was
                          20          acting as a debt collector as to the delinquent consumer debt it attempted to collect
                          21          from Plaintiff. Defendant JTM is a bad debt buyer that buys large portfolios of
                          22          defaulted consumer debts for pennies on the dollar, which it then collects upon
                          23          through other collection agencies.
                          24      17. Defendant DRS is the agent of Defendant UHG.
                          25      18. This case involves money due or owing or alleged to be due or owing from a

                          26          natural person by reason of a consumer credit transaction. As such, this action

                          27          arises out of a “consumer debt” and “consumer credit” as those terms are

                          28          defined by Cal. Civ. Code § 1788.2(f).


                                  COMPLAINT FOR DAMAGES                                               Page 5 of 12
                                        Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 6 of 12
                              1   19. Plaintiff is informed and believes, and thereon allege that at all times herein
                              2        mentioned Named Defendants were agents, officers, directors, managing
                              3        agents, employee and/or joint venturer of each of their co-defendants and, in
                              4        doing the things hereafter mentioned, each was acting in the scope of his
                              5        authority as such agent, officer, director, managing agent, employee, and/or
                              6        joint venturer, and with the permission, knowledge, ratification, and consent of
                              7        their co-defendants, and each of them. Any reference hereafter to “Defendants”
                              8        without further qualification is meant by Plaintiff to refer to each Defendant,
                              9        and all of them, named above.
                          10                                     FACTUAL ALLEGATIONS
                          11      20. Plaintiff is an individual residing in the County of San Joaquin in the State of
                          12           California.
THE CARDOZA LAW CORPORATION




                          13      21. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           Defendants conducted and continue to conduct business in the State of
                          15           California.
                          16      22. Defendant UHG’s business consists primarily and/or solely of the acquisition and
                          17           collection of delinquent consumer debts.
                          18      23. Defendant DRS’s business consists primarily and/or solely of the collection of
                          19           delinquent consumer debts.
                          20      24. On or about March 7, 2019, Plaintiff received a text message from Defendants
                          21           which stated, “Important private notice. BE HO call [phone number] or [website]
                          22           use [user ID] and [Password] Respond stop to unsubscri (sic).” (Phone number,
                          23           website, user ID and Password have not been included so as not to compromise
                          24           Plaintiff’s personal financial information.)
                          25      25. There was no information in the text message regarding who the text was from or

                          26           why the text was being sent.

                          27      26. On or about March 7, 2019, Plaintiff’s sister received the exact same text, with all

                          28           of the same “login” information.


                                  COMPLAINT FOR DAMAGES                                              Page 6 of 12
                                        Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 7 of 12
                              1   27. Upon “logging in” using the credentials sent by Defendants, Plaintiff discovered
                              2       that anyone who had been provided with the “login” information would be able
                              3       to see the agency number, debt issuer, issuer number, and current balance – i.e.
                              4       the personal financial information of Plaintiff.
                              5   28. Also on March 7, 2019, Plaintiff called Defendants to determine who they were
                              6       and why they were contacting him about this alleged debt. When Plaintiff called,
                              7       Defendants did not inform him on the phone that Defendants was a debt collector,
                              8       and that it was making an attempt to collect a debt.
                              9   29. Defendants informed Plaintiff on the first March 7, 2019 phone call that the debt
                          10          was placed with them that morning and that Defendants had been trying to reach
                          11          Plaintiff but had no luck.
                          12      30. Plaintiff informed Defendants that the original account is being handled by his
THE CARDOZA LAW CORPORATION




                          13          attorney, and requested that Defendants remove all phone numbers except for his
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          from the file they had.
                          15      31. Defendants responded by stating it would remove all phone numbers except
                          16          Plaintiff’s, noted that Plaintiff had no intention of paying off the account, and
                          17          noted that Plaintiff had an attorney. Defendants did not request the attorney’s
                          18          contact information. Defendants’s representative, Ms. Dilworth, also stated “I
                          19          don’t know why you don’t just pay it off and be done with it.”
                          20      32. Later on March 7, 2019, Plaintiff called Defendants back to get more information,
                          21          and was informed that the account was owned by United Holdings – which is
                          22          either a division of or new name for JTM Capital Management. Halfway through
                          23          this phone call, Defendants’s representative “Mr. Thompson” made a statement
                          24          to the effect of “let me protect myself here, this is an attempt to collect a debt.”
                          25      33. Following this phone call, Defendants’s representative “Mr. Thompson” sent

                          26          Plaintiff an email which included a “placement letter” stating that The Bank of

                          27          Missouri (original creditor) – not JTM Capital Management/United Holdings –

                          28          had authorized Defendants to collect the alleged debt.


                                  COMPLAINT FOR DAMAGES                                                Page 7 of 12
                                        Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 8 of 12
                              1   34. On March 12, 2019, Plaintiff called Defendants again to request more information
                              2       as to what phone numbers Defendants had texted the “login” information to, and
                              3       Defendants refused to provide that information. Plaintiff’s concern was that his
                              4       personal financial information was easily accessed by anyone who had received
                              5       Defendants’ text.
                              6   35. Plaintiff was able to confirm his own phone number and his sister’s phone
                              7       number, but Defendants refused to provide any additional information.
                              8   36. Plaintiff and his sister have never had any accounts of any kind linked together,
                              9       nor have they ever had a shared phone account.
                          10      37. When Defendants call and/or text Plaintiff, they do not always state that they are
                          11          debt collectors.
                          12                                      ACTUAL DAMAGES
THE CARDOZA LAW CORPORATION




                          13      38. Plaintiff has suffered actual damages as a result of these illegal collection and
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          intimidation tactics by this Defendants in the form of, invasion of privacy,
                          15          personal embarrassment, loss of personal reputation, loss of productive time,
                          16          nausea, and feelings of fear, anxiety, hopelessness, anger, persecution, emotional
                          17          distress, frustration, upset, humiliation, and embarrassment, amongst other
                          18          negative emotions.
                          19                         CAUSES OF ACTION CLAIMED BY PLAINTIFF
                          20                                            COUNT I
                          21                             VIOLATION OF § 1692C OF THE FDCPA
                          22      39. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          23          as though fully stated herein.
                          24      40. A debt collector violates §1692c of the FDCPA when it communicates with any

                          25          person other than the consumer except for the purpose of acquiring location

                          26          information regarding the consumer.

                          27      41. Defendants violated §1692c(b) when they, among other qualifying actions and

                          28          omissions, willfully contacted Plaintiff’s sister via text message, and provided


                                  COMPLAINT FOR DAMAGES                                             Page 8 of 12
                                        Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 9 of 12
                              1       Plaintiff’s sister with login information that exposed the personal financial
                              2       information of Plaintiff regarding the alleged debt. Defendants did not contact
                              3       Plaintiff’s sister for location information.
                              4                                          COUNT II
                              5                         VIOLATION OF § 1692D OF THE FDCPA
                              6   42. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              7       as though fully stated herein.
                              8   43. A debt collector violates § 1692d of the FDCPA when it engages in any conduct
                              9       the natural consequence of which is to harass, oppress, or abuse any person in
                          10          connection with the collection of a debt.
                          11      44. Defendants violated § 1692d when it, among other qualifying actions and
                          12          omissions, willfully annoyed, abused, harassed Plaintiff, and contacted Plaintiff
THE CARDOZA LAW CORPORATION




                          13          via text message without meaningful disclosure of Defendants’ identity, and told
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14          Plaintiff on the phone, “I don’t know why you don’t just pay it off and be done
                          15          with it.”
                          16      45. Defendants violated § 1692d(6) when it, among other qualifying actions and
                          17          omissions, willfully failed to identify that it was a debt collector in the text
                          18          message it sent to Plaintiff as well as during the March 7, 2019 phone calls with
                          19          Plaintiff.
                          20                                            COUNT III
                          21                            VIOLATION OF § 1692E OF THE FDCPA
                          22      46. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          23          as though fully stated herein.
                          24      47. A debt collector violates § 1692e of the FDCPA when it uses any false, deceptive,

                          25          or misleading representation or means in connection with the collection of any

                          26          debt.

                          27      48. Defendants violated § 1692e when it, among other qualifying actions and

                          28          omissions, willfully misrepresented the company who placed the debt with


                                  COMPLAINT FOR DAMAGES                                            Page 9 of 12
                                         Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 10 of 12
                              1         Defendants for collection, to wit: that the original creditor, The Bank of Missouri,
                              2         had placed the account for collection with Defendants, instead of the current
                              3         owner, United Holding Group, LLC f/k/a JTM Capital Management, LLC.
                              4   49. Defendants violated §1692e(11) when it failed in the initial written/oral
                              5         communication – the text message to Plaintiff on March 7, 2019 and/or the phone
                              6         call on March 7, 2019 – to state that Defendants are debt collectors attempting to
                              7         collect a debt, and any information gained would be for that purpose.
                              8                                          COUNT IV
                              9                          VIOLATION OF § 1692G OF THE FDCPA
                          10      50. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          11            as though fully stated herein.
                          12      51. A debt collector violates § 1692g of the FDCPA when it fails, within five days
THE CARDOZA LAW CORPORATION




                          13            after the initial communication with a consumer, to send certain notice to the
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            consumer.
                          15      52. Defendants violated § 1692g when it, among other qualifying actions and
                          16            omissions, willfully and without justification, failed within five days of initially
                          17            contacting Plaintiff to send him the notices required by § 1692g(a).
                          18                                              COUNT V
                          19                          VIOLATION OF § 1788.11(B) OF THE RFDCPA
                          20      53. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          21            as though fully stated herein.
                          22      54. A Defendants violates § 1788.11(b) of the RFDCPA when it places telephone
                          23            calls without disclosure of the caller’s identity.
                          24      55. Defendants violated § 1788.11(b) of the RFDCPA when it willfully text
                          25            messaged Plaintiff without meaningful disclosure of the caller’s identity.

                          26      ///

                          27      ///

                          28      ///


                                  COMPLAINT FOR DAMAGES                                                Page 10 of 12
                                        Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 11 of 12
                              1                                        COUNT VI
                              2                     VIOLATION OF § 1788.12(B) OF THE RFDCPA
                              3   56. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              4       as though fully stated herein.
                              5   57. A Defendants violates § 1788.12(b) of the RFDCPA when it communicated
                              6       information regarding a consumer debt to any member of the debtor’s family
                              7       other than the debtor’s spouse, except where the purpose is to locate the debtor.
                              8   58. Defendants violated § 1788.12(b) of the RFDCPA when Defendants willfully
                              9       texted Plaintiff’s sister the same “login” information it texted Plaintiff, thus
                          10          providing Plaintiff’s sister access to information regarding Plaintiff’s alleged
                          11          consumer debt – i.e. the personal financial information of Plaintiff.
                          12                                           COUNT VII
THE CARDOZA LAW CORPORATION




                          13                         VIOLATION OF § 1812.700 OF THE RFDCPA
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14      59. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          15          as though fully stated herein.
                          16      60. A Defendants violates § 1812.700 of the RFDCPA when it fails to provide the
                          17          notice contained in this section to an alleged debtor along with the first written
                          18          notice initially addressed to a California address of the alleged debtor in
                          19          connection with collecting the debt by a third-party debt collector.
                          20      61. Defendants violated §1812.700 of the RFDCPA when it texted Plaintiff on
                          21          March 7, 2019, and did not provide the notice required by this section in such
                          22          initial written communication.
                          23      62. Defendants violated §1812.700 of the RFDCPA when it emailed a placement
                          24          letter to Plaintiff on March 12, 2019, and did not provide the notice required by
                          25          this section in such initial written communication.

                          26                                           COUNT VIII

                          27                          VIOLATION OF § 1788.17 OF THE RFDCPA

                          28      63. Plaintiff incorporates by reference all of the above paragraphs of this Complaint


                                  COMPLAINT FOR DAMAGES                                            Page 11 of 12
                                       Case 2:19-cv-00835-JAM-AC Document 1 Filed 05/10/19 Page 12 of 12
                              1       as though fully stated herein.
                              2   64. A Defendants violates § 1788.17 of the RFDCPA when it fails to comply with
                              3       the provisions of 15 U.S.C. § 1692b to 1692j, inclusive.
                              4       Defendantss violated § 1788.17 of the RFDCPA when they willfully engaged
                              5       in conduct, the natural consequence of which the violation of 15 U.S.C. §
                              6       1692c, § 1692d, § 1692e, and § 1692g.
                              7                                  PRAYER FOR RELIEF
                              8   WHEREFORE, Plaintiff prays that judgment be entered against Defendants for:
                              9            a) Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA)
                          10                  and pursuant to Cal. Civ. Code § 1788.30 (RFDCPA), against Defendants
                          11                  and for Plaintiff, and,
                          12               b) Award of statutory damages in the amount of $1000.00 pursuant to 15
THE CARDOZA LAW CORPORATION




                          13                  U.S.C. § 1692k(a)(1) (FDCPA) against Defendants and for Plaintiff, and,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14               c) Award of statutory damages in the amount of $1000.00 pursuant to Cal.
                          15                  Civ. Code § 1788.30 (RFDCPA) against Defendants and for Plaintiff,
                          16                  and,
                          17               d) Award of costs of litigation and reasonable attorney’s fees pursuant to
                          18                  15 U.S.C. § 1692k(a)(1) (FDCPA) and pursuant to Cal. Civ. Code §
                          19                  1788.30 (RFDCPA), against Defendants and for Plaintiff, and,
                          20               e) Award to Plaintiff of such other and further relief as may be just and
                          21                  proper.
                          22                            TRIAL BY JURY IS DEMANDED.
                          23      65. Pursuant to the seventh amendment to the Constitution of the United States of
                          24          America, Plaintiff is entitled to, and demands, a trial by jury.
                                                                          THE CARDOZA LAW CORPORATION
                          25
                                  DATED: May 10, 2019                   BY: /S/ LAUREN B. VEGGIAN
                          26                                            MICHAEL F. CARDOZA, ESQ.
                          27                                            LAUREN B. VEGGIAN, ESQ.
                                                                        ATTORNEY FOR PLAINTIFF,
                          28                                            BE HO

                                  COMPLAINT FOR DAMAGES                                          Page 12 of 12
